                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 1 of 17 Page ID #:1


            1      THEODORE J. BOUTROUS JR., SBN 132099
                     tboutrous@gibsondunn.com
            2      ABBEY HUDSON, SBN 266885
                     ahudson@gibsondunn.com
            3      GIBSON, DUNN & CRUTCHER LLP
                   333 South Grand Avenue
            4      Los Angeles, CA 90071-3197
                   Telephone: 213.229.7000
            5      Facsimile: 213.229.7520
            6      PETER S. MODLIN, SBN 151453
                     pmodlin@gibsondunn.com
            7      GIBSON, DUNN & CRUTCHER LLP
                   555 Mission Street, Suite 3000
            8      San Francisco, CA 94105-0921
                   Telephone: 415.393.8200
            9      Facsimile: 415.393.8306
          10       THOMAS A. MANAKIDES, SBN 229119
                     tmanakides@gibsondunn.com
          11       JOSEPH D. EDMONDS, SBN 297984
                     jedmonds@gibsondunn.com
          12       GIBSON, DUNN & CRUTCHER LLP
                   3161 Michelson Drive
          13       Irvine, CA 92612-4412
                   Telephone: 949.451.3800
          14       Facsimile: 949.451.4220
          15       PETER E. SELEY, pro hac vice application to be submitted
                     pseley@gibsondunn.com
          16       GIBSON, DUNN & CRUTCHER LLP
                   1050 Connecticut Avenue, N.W.
          17       Washington, DC 20036-5306
                   Telephone: 202.955.8500
          18       Facsimile: 202.467.0539
          19       Attorneys for Defendant THE BOEING COMPANY
          20                            UNITED STATES DISTRICT COURT
          21                           CENTRAL DISTRICT OF CALIFORNIA
          22       GARY KAST; MONIQUE QUIGLEY;              CASE NO. 2:19-cv-10091
                   ZEV KAST,
          23                                                NOTICE OF REMOVAL BY
                                    Plaintiffs,             DEFENDANT THE BOEING
          24                                                COMPANY
                         v.
          25                                                [Removal from the Superior Court of the
                   SOUTHERN CALIFORNIA EDISON               State of California, Los Angeles County,
          26       COMPANY; EDISON                          Case No. 19STCV41183]
                   INTERNATIONAL; BOEING
          27       COMPANY; and DOES 1-100,
          28                        Defendants.

Gibson, Dunn &
Crutcher LLP
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 2 of 17 Page ID #:2


            1              TO THE CLERK OF THE ABOVE-TITLED COURT, AND TO PARTIES
            2      AND THEIR COUNSEL OF RECORD:
            3              PLEASE TAKE NOTICE THAT Defendant The Boeing Company1 (“Boeing”)
            4      removes this action—with reservation of all defenses and rights—from the Superior
            5      Court of the State of California for the County of Los Angeles, Case No.
            6      19STCV41183, to the United States District Court for the Central District of California
            7      pursuant to 28 U.S.C. § 1442 and 42 U.S.C. § 2210(n)(2).
            8              Plaintiffs sued Boeing in state court in connection with a wildfire that allegedly
            9      started on Boeing’s property at the Santa Susana Field Lab (the “Site” or “SSFL”).
          10       The Site is a former research and development facility that for decades tested and
          11       developed rocket engines and conducted nuclear energy research. Plaintiffs claim that
          12       “[t]he SSFL is contaminated with tons of radioactive and toxic chemical waste, created
          13       by decades of nuclear accidents and rocket testing” and that Boeing failed to properly
          14       “clean up the SFFL” and “allow[ed] the Woolsey Fire to ignite on their property,
          15       sending toxins into the air” which allegedly caused Plaintiffs’ alleged harm.
          16       Declaration of Thomas A. Manakides Decl. Ex. A (Complaint) ¶¶ 66, 73, 72.
          17               This Court has jurisdiction under 28 U.S.C. § 1442(a)(1) because Boeing and its
          18       predecessors, including North American Aviation, Atomics International, Rocketdyne,
          19       and Rockwell International (collectively referred to herein as “Boeing Predecessors” or
          20       “Predecessors”), were “acting under” an officer of the federal government when they
          21       performed the actions that form the basis of Plaintiffs’ Complaint. Officers at the
          22       United States Air Force (“Air Force”), the National Aeronautics and Space
          23       Administration (“NASA”), the Department of Energy (“DOE”), and other branches of
          24       the military closely controlled, supervised, and monitored the substances—including
          25       nuclear material and chemicals—that Boeing and its Predecessors used on the Site
          26
          27
                    1
                        While Plaintiffs’ case caption erroneously refers to Boeing as “Boeing Company,”
          28            the body of Plaintiffs’ complaint correctly identifies Boeing as “The Boeing
                        Company.” See Manakides Decl. Ex. A (Complaint) ¶ 2.
Gibson, Dunn &
Crutcher LLP

                                                                2
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 3 of 17 Page ID #:3


            1      starting in the 1940s. And more recently, NASA and DOE entered into contracts with
            2      Boeing through which they oversaw, supervised, and monitored Boeing’s remediation
            3      of NASA’s and DOE’s contamination at the Site. The federal government’s extensive
            4      oversight, control, and monitoring give rise to a number of federal defenses, including
            5      the government contractor defense, federal preemption, and the Defense Production
            6      Act. Thus, 28 U.S.C. § 1442 provides Boeing a federal forum to litigate these
            7      defenses, which “should not be frustrated by a narrow, grudging interpretation of
            8      § 1442(a)(1).” Goncalves ex rel. Goncalves v. Rady Children’s Hosp. San Diego, 865
            9      F.3d 1237, 1244 (9th Cir. 2017).
          10             In addition, Plaintiffs’ allegations of harm from radioactive contamination give
          11       rise to this Court’s jurisdiction under the Price-Anderson Act, 42 U.S.C. § 2210(n)(2).
          12                           I.     VENUE IS PROPER IN THIS COURT
          13             1.     Venue is proper in this Court because it is the “the district court of the
          14       United States for the district and division embracing the place wherein [the action] is
          15       pending.” 28 U.S.C. § 1442(a). The United States District Court for the Central
          16       District of California, Western Division, is the federal judicial district and division
          17       embracing the Superior Court of the State of California, Los Angeles County, where
          18       this suit was originally filed. 28 U.S.C. § 84(c)(2).
          19                                II.   TIMELINESS OF REMOVAL
          20             2.     Plaintiffs filed their Complaint against Boeing and other defendants in the
          21       Superior Court for Los Angeles County, Case No. 19STCV41183, on November 15,
          22       2019. Manakides Decl. ¶ 2. Plaintiffs have not served Boeing with the Complaint. Id.
          23             3.     This notice of removal is timely under 28 U.S.C. § 1446(b) because it is
          24       not filed more than 30 days after service. 28 U.S.C. § 1446(b); City of Ann Arbor
          25       Employees Ret. Sys. v. Gecht, No. C-06-7453EMC, 2007 WL 760568, at *9 (N.D. Cal.
          26       Mar. 9, 2007) (“Procedurally, [the defendant] could remove whether or not he had
          27       been ‘served.’”); Watanabe v. Lankford, 684 F. Supp. 2d 1210, 1214 (D. Haw. 2010)
          28       (“A complaint need only be filed to be removable.”) (collecting cases).

Gibson, Dunn &
Crutcher LLP

                                                                3
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 4 of 17 Page ID #:4


            1           III.    SUMMARY OF ALLEGATIONS AND GROUNDS FOR REMOVAL
            2              4.     Plaintiffs allege that they suffered damages as a result of a 2018 wildfire
            3      called the “Woolsey fire.” Plaintiffs allege2 that “the Woolsey fire ignited on property
            4      known as the Santa Susana Field Laboratory.” Manakides Decl. Ex. A (Complaint)
            5      ¶ 3. Plaintiffs also allege that the Woolsey Fire “ignited underneath high tension lines
            6      owned and operated by SCE during a predicted high wind event and was caused by the
            7      poor maintenance of the lines” and went on to burn the Plaintiffs’ property and cause
            8      personal injury, emotional distress, and economic loss. Id. ¶ 3, 107.
            9              5.     Among other things, Plaintiffs claim that the Site is “[a] former rocket
          10       engine test and nuclear research facility.” Id. ¶ 58. As a result, Plaintiffs claim that
          11       “[t]he SSFL is contaminated with tons of radioactive and toxic chemical waste, created
          12       by decades of nuclear accidents and rocket testing.” Id. ¶ 66. They allege that “[t]he
          13       nature of the toxic contamination within the SSFL requires” Boeing to “exercise an
          14       increased level of care in accordance with the increased risk of associated danger,” id.
          15       ¶ 59, but that Boeing “fail[ed] to clean up the SSFL to the appropriate standard prior to
          16       the Woolsey Fire.” Id. ¶ 73. They claim that Boeing attempted “to reduce the level of
          17       clean-up to a much weaker standard” which “will leave some of these toxicants in
          18       place, risking people’s health long into the future.” Id. ¶ 68. Plaintiffs further allege
          19       that “[b]y allowing the Woolsey Fire to ignite on their property” Boeing “sen[t] toxins
          20       into the air.” Id. ¶ 72.
          21               6.     Plaintiffs also assert that Boeing, in its “Emergency Readiness Assurance
          22       Plan . . . assumed responsibility to Plaintiffs to protect them from harm and damages
          23       suffered as a result of hazards on the SSFL, ensuring the United States government,
          24       and the public and authorities present in the areas surrounding the SSFL, that the SSFL
          25       was ‘maintained at a level commensurate with the hazards’ of that facility.” Id. ¶ 71.
          26       Plaintiffs further claim that Boeing “did not maintain adequate fire prevention
          27
                    2
                        Boeing disputes Plaintiffs’ allegations and intends to disprove them on the merits at
          28            the proper stage in these proceedings. Boeing’s recitation of Plaintiffs’ allegations
                        in no way concedes their truth or validity.
Gibson, Dunn &
Crutcher LLP

                                                                4
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 5 of 17 Page ID #:5


            1      resources and/or personnel at the SSFL commensurate with the high risks, despite
            2      claiming to the contrary” in the Emergency Readiness Assurance Plan. Id. ¶ 70.
            3            7.     Plaintiffs allege that Boeing “breached [its] duties owed to Plaintiffs by
            4      . . . (1) failing to comply with the applicable standards of care; (2) failing to take
            5      reasonable care to discover any unsafe conditions on their property; (3) failing to take
            6      action to rectify the dangerous and/or defective condition that existed in their property
            7      that created the fire hazard . . . and (7) failing to warn neighboring property owners of
            8      the dangers inherent in the conditions of their property.” Id. ¶ 96. As a result,
            9      Plaintiffs allege that they, among other things, have suffered “property damage,
          10       personal injury, emotional distress, and economic losses.” Id. ¶ 107.
          11             8.     Plaintiffs’ Complaint asserts ten causes of action: (1) “Negligence as to
          12       SCE,” (2) “Negligence as to Boeing Defendants,” (3) “Inverse Condemnation,”
          13       (4) “Public Nuisance,” (5) “Private Nuisance,” (6) “Trespass,” (7) Violation of Public
          14       Utilities Code § 2106,” (8) “Violation of Health and Safety Code § 13007,”
          15       (9) “Violation of Health and Safety Code § 13008,” (10) “Premises Liability.” Id. at 6.
          16       Plaintiffs seek to recover various categories of money damages as a result. Id. at 43–
          17       44. Plaintiffs also request “an order directing the Boeing Defendants to abate
          18       nuisance.” Id. at 44.
          19             9.     There are two separate and independent grounds for removal. Boeing is
          20       authorized to remove this action under 28 U.S.C. § 1442(a)(1) because, assuming the
          21       truth of Plaintiffs’ allegations, Boeing and its Predecessors were acting under federal
          22       officers, including the Air Force, NASA, and DOE, when they performed the actions
          23       that form the basis of Plaintiffs’ Complaint and that give rise to a number of federal
          24       defenses. In addition, Plaintiffs’ allegations of nuclear contamination give rise to
          25       jurisdiction under 42 U.S.C. § 2210(n)(2).
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                                5
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 6 of 17 Page ID #:6


            1        IV.    THIS COURT HAS FEDERAL OFFICER JURISDICTION BECAUSE
                            BOEING AND ITS PREDECESSORS WERE ACTING UNDER
            2                               FEDERAL OFFICERS
            3              10.   The Federal Officer Removal statute allows removal of an action against
            4      “any officer (or any person acting under that officer) of the United States or of any
            5      agency thereof . . . for or relating to any act under color of such office.” 28 U.S.C.
            6      § 1442(a)(1). “A party seeking removal under section 1442 must demonstrate that
            7      (a) it is a ‘person’ within the meaning of the statute; (b) there is a causal nexus between
            8      its actions, taken pursuant to a federal officer’s directions, and plaintiff’s claims; and
            9      (c) it can assert a ‘colorable federal defense.’” Durham v. Lockheed Martin Corp., 445
          10       F.3d 1247, 1251 (9th Cir. 2006) (citations omitted). All three elements are satisfied
          11       here.
          12       A.      Boeing is a “Person” Under Section 1442
          13               11.   Boeing is a “person” within the meaning of § 1442(a)(1). The Complaint
          14       alleges that Boeing is a corporation, Manakides Decl. Ex. A (Complaint) ¶ 17, which
          15       the Ninth Circuit has held qualifies as a “person” under § 1442. See Goncalves, 865
          16       F.3d at 1244.
          17       B.      There Is a Causal Nexus Between Boeing and Boeing Predecessors’ Actions
                           Pursuant to a Federal Officer’s Directions and Plaintiffs’ Claims
          18
                           12.   A causal nexus exists between Boeing and Boeing Predecessors’ actions,
          19
                   taken pursuant to a federal officer’s directions, and Plaintiffs’ claims. Durham, 445
          20
                   F.3d at 1251. Assuming the truth of Plaintiffs’ allegations, their claims are causally
          21
                   related to actions that officers at NASA, DOE, and various branches of the military
          22
                   directed Boeing and Boeing Predecessors to perform.
          23
                           13.   Since the 1940s, the Air Force, NASA, DOE, and other branches of the
          24
                   military contracted with Boeing and several Boeing Predecessors, including North
          25
                   American Aviation, Atomics International, Rocketdyne, and Rockwell International, to
          26
                   conduct research, development, and testing activities on the Site.
          27
                           14.   NASA and United States Military Direction of Boeing and its
          28
                   Predecessors’ Activities: Under the supervision, direction and control of officers at
Gibson, Dunn &
Crutcher LLP

                                                                6
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 7 of 17 Page ID #:7


            1      the Air Force, NASA and other branches of the military, Boeing and Boeing
            2      Predecessors researched, developed, and tested rocket engines on the Site for many
            3      different missiles and space vehicles.
            4            15.    After World War II, Boeing Predecessor North American Aviation
            5      received a contract from the United States military to develop the first American
            6      guided missile system, and conducted testing for that system on the Site. As the Cold
            7      War progressed, North American Aviation, under contracts with the Army, the Navy,
            8      and the Air Force, conducted tests at the Site for the rocket engines that powered many
            9      of the principal ballistic missile systems that the United States deployed during the
          10       Cold War. The Rocketdyne Division of North American Aviation, acting as a federal
          11       contractor on behalf of NASA, also used portions of the Site to test rocket engines for
          12       the federal government for most major American space expeditions, including the
          13       rockets that launched the first American into space, the Apollo missions to the moon,
          14       the Space Shuttle, and the Atlas and Delta launch vehicles. These government-
          15       directed activities resulted in chemical contamination at the Site.
          16             16.    The federal government’s rocket engine testing on the Site continued for
          17       more than 50 years, with the last testing occurring on the Site in 2006.
          18             17.    Officers at NASA, Department of Defense, the Air Force and other
          19       military branches controlled the details of the research and testing that Boeing and
          20       Boeing Predecessors performed at the Site through on-site personnel and detailed
          21       contract specifications. As part of their oversight, these government officers directed
          22       Boeing and its Predecessors to use certain chemicals on the Site that resulted in the
          23       contamination of soil and groundwater at the Site. For example, NASA and the
          24       Department of Defense required a Boeing Predecessor to use a chemical called
          25       trichloroethylene (“TCE”) to clean and flush the rocket engines to eliminate the
          26       potential for fire or explosion upon a subsequent test or missile launch. A 1961
          27       directive transmitted by United States Air Force Colonel William W. Snavely specified
          28       that as part of the Ballistic Missile Program, for specified components, “the final

Gibson, Dunn &
Crutcher LLP

                                                               7
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 8 of 17 Page ID #:8


            1      solvent rinse shall be performed with filtered trichloroethylene, or equivalent, using a
            2      measured amount of 200 milliliters of rinse fluid per square foot.” Manakides Decl.
            3      Ex. B (United States Air Force specification AF/BSD Exhibit 61-3A) at 52). Officers
            4      from NASA, for example, had onsite offices and observed the operations of Boeing’s
            5      Predecessors to ensure that they complied with these government specifications. See
            6      Manakides Decl. Ex. C (Contract No. NAS8-18741) at 68 (requiring North American
            7      Aviation to “furnish adequate office space . . . to representatives of NASA . . . who are
            8      engaged in technical direction and surveillance, inspection, or other work related to
            9      this contract”).
          10             18.    NASA also contracted with Boeing and Boeing Predecessors to remediate
          11       the contamination resulting from the decades of rocket engine testing on the Site.
          12       NASA officers oversaw, controlled, monitored, and supervised Boeing’s remediation
          13       work in NASA’s portions of the Site, communicating standards for the remediation
          14       efforts and conducting on-site inspections to ensure that Boeing remediated portions of
          15       the Site owned by the United States in accordance with NASA’s specified standards.
          16       For example, NASA and Boeing entered into a 2008 agreement to “continue the
          17       investigation, monitoring and/or remediation” at the Site. Manakides Decl. Ex. D
          18       (Contract No. NNM08AA17C) at 205. In the agreement, NASA acknowledged that it
          19       had “accepted responsibility for cleanup of 15 groups . . . of environmentally
          20       contaminated sites and associated groundwater plumes” at the Santa Susana Site. Id.
          21       The agreement noted that the “primary contaminants that have been identified are TCE
          22       and its degradation products.” Id. This agreement required Boeing to “proceed
          23       promptly with the performance of technical direction duly issued by the [Contracting
          24       Officer Technical Representative].” Id. at 182.
          25             19.    DOE Direction of Boeing and Boeing Predecessors’ Activities: During
          26       roughly the same time period that the rocket engine testing was being performed on the
          27       Site, at another area of the Site, Boeing Predecessors conducted research, development,
          28       and testing relating to nuclear energy for DOE and DOE’s predecessors. See

Gibson, Dunn &
Crutcher LLP

                                                               8
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 9 of 17 Page ID #:9


            1      Manakides Decl. Ex. E (Contract No. AT-11-1-Gen-8). The Boeing Predecessors’
            2      work on behalf of DOE included the operation of eight different DOE-owned nuclear
            3      reactor facilities and various nuclear-fuel storage and inspection activities.
            4              20.   DOE owned many buildings and other federal facilities that were built in
            5      support of its nuclear and other energy research at the Site. Those DOE structures,
            6      which at the peak of DOE’s research activities numbered more than 200 on the Site,
            7      comprised what was known as the Energy Technology Engineering Center (“ETEC”).
            8      Those federal facilities included nuclear reactors of various sizes, ranging from
            9      compact models intended to power small spacecraft in orbit to larger research reactors,
          10       and critical test facilities used for conducting research in support of those reactors.
          11       One of those DOE reactors, the Sodium Reactor Experiment, was the first civilian
          12       nuclear reactor in America to produce electricity that was supplied to the commercial
          13       grid.
          14               21.   Given the nature of this work, DOE exercised a high degree of control and
          15       supervision over Boeing Predecessors’ activities on the Site. Specifically, DOE
          16       officers and contracts required Boeing Predecessors to use nuclear, radioactive, and
          17       other chemicals on the Site, and closely supervised, controlled, and monitored those
          18       materials’ use on the Site. See Manakides Decl. Ex. F (Contract No. AT-11-1-GEN-8,
          19       Mod. 2).
          20               22.   For example, in 1969, a modification to a contract between DOE and
          21       Boeing’s Predecessor, North American Aviation, stated:
          22               The Contractor shall, in accordance with the terms and conditions of this
          23               contract, manage, operate, and maintain the [Liquid Metal Engineering
          24               Center3] and perform the following research, construction, reporting,
          25               program development, and related services in accordance with the
          26               direction and instructions of the Contracting Officer: . . .
          27
          28
                    3
                        The Liquid Metal Engineering Center was later renamed the ETEC.
Gibson, Dunn &
Crutcher LLP

                                                                9
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 10 of 17 Page ID #:10


            1             Proof testing of materials and components developed or proposed for use
            2             in liquid metal cooled reactor systems . . . .
            3             Application of appropriate codes, standards, procedures, and quality
            4             assurance programs in carrying out the work under the contract. . . .
            5       Manakides Decl. Ex. G (Contract No. AT(04-3)-700, Mod. 3) at 454–455. DOE’s
            6       nuclear activities on the Site ended in 1988.
            7             23.    DOE also entered into contracts with Boeing and its Predecessors in
            8       which DOE paid Boeing and its Predecessors to remediate contaminants on the
            9       property under DOE’s supervision and direction. As the Ninth Circuit held in 2014,
          10        “[a]s a cleanup contractor, Boeing [wa]s actively cleaning up the Santa Susana site on
          11        behalf of DOE. . . . The federal government set[] the standard for the entire cleanup
          12        of radioactive materials . . . and direct[ed] Boeing’s conduct.” Boeing Co. v.
          13        Movassaghi, 768 F.3d 832, 836 (9th Cir. 2014) (emphasis added).
          14              24.    As one example, a 1998 contract between DOE and Boeing for Site
          15        remediation provided: “Under the guidance and technical direction of the
          16        Contracting Officer and/or the Contracting Officer’s Technical Representative, the
          17        Contractor [i.e., Boeing] shall remove all hazardous and/or radioactive material and
          18        wastes resulting from DOE activities and shall remediate soil and groundwater at the
          19        Site.” Manakides Decl. Ex. H (Contract No. DE-AC03-99SF21530) at 598. This
          20        contract established the standards and methods of remediation, and established a
          21        specific schedule of “completion milestones” that listed the dates by which Boeing was
          22        to have removed specified quantities of various contaminants. See id. DOE officers
          23        closely controlled, supervised, and monitored Boeing’s work on the Site to ensure that
          24        it complied with DOE’s requirements.
          25              25.    In addition, as a DOE prime contractor for remediation of the Site until
          26        late 2014, Boeing was legally obligated and contractually directed to comply with all
          27        DOE health, safety, and cleanup requirements set forth in DOE orders incorporated
          28        into the contract. See, e.g., DOE Order 5400.5, Radiation Protection of the Public and

Gibson, Dunn &
Crutcher LLP

                                                                10
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 11 of 17 Page ID #:11


            1       the Environment (DOE 1990); DOE Order 435.1, Radioactive Waste Management
            2       (DOE 1999); DOE Order 231.1A, Environment, Safety and Health Reporting; DOE
            3       Order 450.1A, Environmental Protection Program; DOE Policy 450.4, Safety
            4       Management System Policy; DOE Order 450.4-1A, Integrated Safety Management
            5       System Guidance; DOE Order 414.1A, Quality Assurance; DOE Order 5480.19,
            6       Conduct of Operations Requirements for DOE Facilities; DOE Order 440.1A, Worker
            7       Protection Management for DOE Federal and Contractor Employees; DOE Order
            8       226.1, Implementation of DOE Oversight Policy; DOE Order 205.1, DOE CYBER
            9       Security Management Program; DOE Order 460.1A, Packaging and Transportation
          10        Safety; DOE Order 451.1A, National Environmental Policy Act Compliance Program;
          11        DOE Order 5400.1, Chg. 1, General Environmental Protection Program.4 In addition,
          12        DOE had complete oversight and control over virtually all aspects of the ETEC site
          13        closure activities, including cleanup. See DOE Order 5400.5. Boeing had little
          14        discretion in how it complied with and implemented DOE’s cleanup policies and
          15        orders.
          16                26.   As part of the Site remediation contract, DOE required Boeing to “Prepare
          17        and submit an ETEC Emergency Response Plan for work to be conducted under this
          18        contract.” Manakides Decl. Ex. I (Contract No. DE-AC03-99SF21530, Mod. 108) at
          19        679. The contract specified that the “Emergency Response Plan” required “DOE
          20        Action” granting “Approval” for the plan. Id. at 745.
          21                27.   Boeing submitted its Emergency Response Plan to DOE officials for
          22        approval on October 27, 2008. Manakides Decl. Ex. J (Emergency Readiness
          23        Assurance Plan). It was prepared and submitted “to comply with Department of
          24        Energy contract DE-AC03-99SF21530.” Id. at 790. Among other things, the
          25        Emergency Response Plan set forth the fire protection plan to be implemented at the
          26        Site, id. at 794, which required fire drills and maintenance of a “fire department at the
          27
          28         4
                         Copies of these and other DOE Orders are available at DOE’s website,
                         https://www.directives.doe.gov/.
Gibson, Dunn &
Crutcher LLP

                                                               11
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 12 of 17 Page ID #:12


            1       SSFL location,” id. at 795. The Emergency Response Plan informed DOE of potential
            2       hazards associated with brush fires on the Site “under firestorm conditions.” Id.
            3       Boeing informed DOE that Boeing lacked “helicopters for fighting brush fires,” and
            4       would instead rely on local fire departments’ resources in the event of a brush fire. Id.
            5             28.    Causal Nexus Between Government-Directed Actions and Claims:
            6       Assuming the truth of Plaintiffs’ allegations, their claims are causally related to actions
            7       that Boeing and its Predecessors performed under the direction, supervision, control,
            8       and monitoring of federal officers at DOE, NASA, the Air Force, and other military
            9       agencies. See Goncalves, 865 F.3d at 1244–1245 (noting that the causal nexus
          10        requirement is “quite low” and that the defendant “need show only that the challenged
          11        acts occurred because of what they were asked to do by the Government”) (quotations
          12        omitted).
          13              29.    Plaintiffs’ allegations of harm from “toxic contamination,” Manakides
          14        Decl. Ex. A (Complaint) ¶¶ 59, 68, and Boeing’s alleged “fail[ure] to clean up the
          15        SSFL to the appropriate standard,” id. ¶ 73, assuming they are true, are causally related
          16        to actions federal officers directed Boeing and Boeing Predecessors to perform.
          17        Boeing and Boeing Predecessors’ activities involving the selection, use, management,
          18        investigation and remediation of chemicals, toxins, and nuclear materials on the Site
          19        were performed at the direction and under the close supervision and monitoring of
          20        federal officers, including from the Air Force, NASA and DOE. In addition, Boeing’s
          21        “clean-up” of the Site on behalf of the United States, specifically DOE and NASA—
          22        which Plaintiffs claim was not performed “to the appropriate standard,” id. ¶ 73—was
          23        performed for NASA and DOE, in accordance with federal standards and under the
          24        supervision, control, and direction of NASA and DOE officers.
          25              30.    Similarly, Plaintiffs challenge Boeing’s Emergency Readiness Assurance
          26        Plan for the Site, id. ¶ 70–71, which was prepared for and approved by DOE officers.
          27        Plaintiffs also claim that Boeing violated its assurances to “the United States
          28        government, and the public and authorities present in the areas surrounding the SSFL,

Gibson, Dunn &
Crutcher LLP

                                                                12
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 13 of 17 Page ID #:13


            1       that the SSFL was ‘maintained at a level commensurate with the hazards’ of that
            2       facility.” Id. ¶ 71. While Boeing disputes that the Emergency Readiness Assurance
            3       Plan is applicable to the facts alleged in the Complaint, these allegations have a causal
            4       nexus to the activities Boeing and Boeing Predecessors performed at the Site under the
            5       supervision, control and direction of DOE, NASA, and military officers.
            6       C.    Boeing Has Colorable Affirmative Defenses to Plaintiffs’ Claims
            7             31.    Boeing intends to raise a number of federal defenses that this Court has
            8       jurisdiction to adjudicate under § 1442. See Goncalves, 865 F.3d at 1249.
            9             32.    First, Boeing has a colorable government contractor defense to Plaintiffs’
          10        claims. See Boyle v. United Techs. Corp., 487 U.S. 500 (1988). Plaintiffs challenge
          11        actions that Boeing and Boeing Predecessors undertook for the federal government and
          12        in compliance with the government’s specifications. Such actions include: testing and
          13        developing rocket engines for missiles and spacecraft, constructing and operating
          14        nuclear reactors, performing other energy research and testing activities, and
          15        remediating the Site following the completion of these activities. To the extent Boeing
          16        or its predecessors were aware of hazards associated with these activities that were
          17        unknown to the government, Boeing or its predecessors warned the government of
          18        such hazards. Boeing therefore has a colorable argument that Plaintiffs’ claims
          19        challenging these actions fail to overcome the government contractor defense. See
          20        Getz v. Boeing Co., 654 F.3d 852, 861 (9th Cir. 2011); see also In re Hanford Nuclear
          21        Reservation Litig., 534 F.3d 986, 1000 (9th Cir. 2008) (“[A] contractor who agrees to
          22        operate a production facility pursuant to government specifications may qualify for the
          23        [government contractor] defense”).
          24              33.    Second, Boeing has a colorable defense that federal law preempts
          25        Plaintiffs’ claims alleging 1) environmental contamination and 2) duties to reduce the
          26        risk of fires on the Site. For example, Plaintiffs claim the “SSFL is contaminated with
          27        tons of radioactive and toxic chemical waste” and that Boeing “fail[ed] to clean up the
          28        SSFL to the appropriate standard prior to the Woolsey fire,” and “allow[ed] the

Gibson, Dunn &
Crutcher LLP

                                                               13
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 14 of 17 Page ID #:14


            1       Woolsey Fire to ignite on their property, sending toxins into the air.” Manakides Decl.
            2       Ex. A (Complaint) ¶¶ 66, 73, 72; id. ¶ 68 (alleging Boeing attempted “to reduce the
            3       level of clean-up to a much weaker standard” which “will leave some of these
            4       toxicants in place, risking people’s health long into the future”). However, “[t]he
            5       safety of nuclear technology is the exclusive business of the Federal Government,
            6       which has occupied the entire field of nuclear safety concerns.” Hanford, 534 F.3d at
            7       1003 (quotations and alterations omitted). Thus, “federal law preempts states from
            8       imposing a more stringent standard of care than federal safety standards.” Id. “To
            9       allow a jury to decide on the basis of a state’s reasonableness standard of care would
          10        put juries in charge of deciding the permissible levels of radiation exposure and, more
          11        generally, the adequacy of safety procedures at nuclear plants—issues that have
          12        explicitly been reserved to the federal government.” Id. (quotations omitted).
          13        Similarly, Plaintiffs’ request for the Court to impose a different cleanup standard with
          14        respect to radiation contamination by way of their request for an injunction is also
          15        preempted. See Manakides Decl. Ex. A (Complaint) at 39. Plaintiffs’ allegations
          16        relating to other purported contaminants that they have not specifically identified in
          17        their Complaint may also be preempted to the extent such contaminants are governed
          18        by federal standards. In addition, Plaintiffs’ claims may be preempted to the extent
          19        they seek to impose duties to prevent or suppress fires that are inconsistent with federal
          20        law and/or Boeing’s contractual obligations to DOE and/or NASA. For example, the
          21        Site contains sensitive ecological habitat, which includes at least 15 species of plants
          22        and animals that are federally listed (or potentially listed) as endangered or threatened
          23        (such as Braunton’s Milk-vetch and California Orcutt grass). See Manakides Decl. Ex.
          24        K (DOE Biological Assessment Reference Document) at 812. Plaintiffs’ claims may
          25        be preempted to the extent they seek to impose duties on Boeing that would conflict
          26        with Boeing’s duties related to these protected species under applicable federal law.
          27              34.    Third, Boeing has a colorable defense that the Defense Production Act
          28        (“DPA”) bars Plaintiffs’ claims against Boeing. See 50 U.S.C. § 4557 (“No person

Gibson, Dunn &
Crutcher LLP

                                                               14
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 15 of 17 Page ID #:15


            1       shall be held liable for damages or penalties for any act or failure to act resulting
            2       directly or indirectly from compliance with a rule, regulation, or order issued pursuant
            3       to this chapter . . . .”). Some, if not all, of the contracts for the government rocket
            4       engine programs were “rated” contracts (also known as an “order”) entered into
            5       pursuant the DPA. See Manakides Decl. Ex. C (Contract No. NAS8-18741).
            6       Plaintiffs’ claims are therefore barred by the DPA.
            7             35.        Finally, Boeing has a colorable defense under the doctrine of derivative
            8       sovereign immunity. The Supreme Court has determined that a contractor who
            9       performs activities under the validly conferred authority and direction of the United
          10        States government cannot be held liable for property damages arising out of those
          11        activities. Yearsley v. W.A. Ross Const. Co., 309 U.S. 18 (1940). Here, the
          12        government validly conferred its authority to Boeing and its Predecessors to conduct
          13        rocket engine and nuclear energy research and development, as well as Site
          14        remediation. In addition, Boeing and its Predecessors were acting within the authority
          15        they were granted as an agent of the United States when they performed testing,
          16        research, and remediation activities at the Site under the government’s direction and to
          17        the government’s specifications. Boeing therefore has a colorable federal defense
          18        under the doctrine of derivative sovereign immunity.
          19                    V.      REMOVAL IS PROPER UNDER 42 U.S.C. § 2210(n)(2)
          20              36.        Section 2210(n)(2) provides jurisdiction for “any public liability action
          21        arising out of or resulting from a nuclear incident” in the United States district court
          22        where the alleged nuclear incident takes place. 42 U.S.C. § 2210(n)(2). A “public
          23        liability action” is an action in which “any legal liability arising out of or resulting
          24        from a nuclear incident” is alleged, except for certain actions which are not relevant
          25        here. 42 U.S.C. § 2014(w). A “nuclear incident” is “any occurrence . . . within the
          26        United States causing, within or outside of the United States, bodily injury, sickness,
          27        disease or death, or loss of or damage to property, or loss of use of property, arising
          28

Gibson, Dunn &
Crutcher LLP

                                                                   15
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 16 of 17 Page ID #:16


            1       out of or resulting from the radioactive, toxic, explosive, or other hazardous properties
            2       of source, special nuclear, or byproduct material . . . .” 42 U.S.C. § 2014(q).
            3             37.    Here, Plaintiffs allege harm from radioactive material. See Manakides
            4       Decl. Ex. A (Complaint) ¶ 66 (“The SSFL is contaminated with tons of radioactive and
            5       toxic chemical waste, created by decades of nuclear accidents and rocket testing”); id.
            6       ¶ 68 (alleging Boeing attempted “to reduce the level of clean-up to a much weaker
            7       standard” which “will leave some of these toxicants in place, risking people’s health
            8       long into the future”); id. ¶ 72 (alleging that “[b]y allowing the Woolsey Fire to ignite
            9       on their property, sending toxins into the air, and/or further failing to take adequate
          10        steps to contain . . . the Woolsey Fire” Boeing caused “substantial losses and injuries
          11        to Plaintiffs.”); id. ¶ 100 (claiming Plaintiffs “have suffered and/or continue to suffer
          12        personal injury, including fire-related, smoke-related, and/or particulate-related
          13        injuries”); id. ¶ 126 (claiming a “rational fear that the area is still dangerous due to
          14        toxic contamination”).
          15              38.    Based on these allegations, Plaintiffs have alleged a “public liability
          16        action” under the Price-Anderson Act, which is subject to removal under 42 U.S.C.
          17        § 2210(n)(2).
          18            VI.     BOEING HAS SATISFIED ALL STATUTORY REQUIREMENTS
                                                FOR REMOVAL
          19
                          39.    The other defendants to this action—Southern California Edison and
          20
                    Edison International—have not been served in this action, and their consent to removal
          21
                    is therefore not required. Manakides Decl. ¶ 2; see also Destfino v. Reiswig, 630 F.3d
          22
                    952, 957 (9th Cir. 2011) (“Because none of the non-joining defendants was properly
          23
                    served, their absence from the removal notice did not render the removal defective.”).
          24
                    Moreover, “§ 1442 represents an exception to the general rule (under §§ 1441 and
          25
                    1446) that all defendants must join in the removal petition,” thus removal is allowed
          26
                    “without other defendants joining in the petition, and the entire case is removed to the
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                                16
                 Case 2:19-cv-10091-JAK-KS Document 1 Filed 11/26/19 Page 17 of 17 Page ID #:17


            1       federal court.” Ely Valley Mines, Inc. v. Hartford Acc. & Indem. Co., 644 F.2d 1310,
            2       1315 (9th Cir. 1981).
            3             40.    Boeing has not been served with any process, pleadings, or orders in this
            4       case, including the Complaint. C.f. 28 U.S.C. § 1446(a).
            5             41.    Upon filing this Notice of Removal, Boeing will furnish written notice to
            6       Plaintiffs’ counsel, and will file and serve a copy of this Notice with the Clerk of the
            7       Superior Court of California for the County of Los Angeles, pursuant to 28 U.S.C.
            8       § 1446(d).
            9
          10        Dated: November 26, 2019
          11                                                GIBSON, DUNN & CRUTCHER LLP
          12
          13                                                By: /s/ Theodore J. Boutrous Jr.
                                                                        Theodore J. Boutrous Jr.
          14                                                                Peter S. Modlin
                                                                             Peter E. Seley
          15                                                             Thomas A. Manakides
                                                                            Abbey Hudson
          16                                                              Joseph D. Edmonds
          17                                                Attorneys for Defendant THE BOEING
                                                            COMPANY (erroneously sued as “BOEING
          18                                                COMPANY”)
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                               17
